DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

Applicant’s amendment filed on June 2, 2022 has been entered.  Claim 11 and 17 are canceled.  Claim 1, 7-9, 12, 14 and 18-19 are amended.  Claim 1-10, 12-16 and 18-20 are pending in the application.

Response to Arguments

Applicant's arguments, see p.8, filed on August 27, 2021, with respect to the rejection(s) of claim 1-10, 12-16 and 18-20 under 35 U.S.C. § 103 have been fully considered but not persuasive. 

(A) Applicant on p.8 argues “Carhart, on the other hand, is directed to user customization of radio channel selections. Carhart makes available pre-programmed and/or customized radio channels to the end user, who is able to choose from the available radio channels, or the pre-programmed radio channels are selected for the user based on a user interest profile, and/or user-specified recorded content.
The Office action admits that Zonka does not teach associating at least one personalized voicemail message with a corresponding at least one predefined window before, after and/or overlapping with the selected song or electronic greeting card. Thus, the Office Action attempts to combine the teachings of Carhart with Zonka, asserting that Carhart provides these missing teachings.”

	Regarding point (A), after search and consideration, Examiner relies on Zonka reading on the limitation “including associating the personalized audio message with a predefined window before, after, and/or overlapping with a selected electronic greeting;”  The limitation includes multiple alternatives, and Examiner interprets the limitation as “including associating the personalized audio message with a predefined window overlapping with a selected electronic greeting;” Zonka discloses the html-reading device operable to display the e-card 455 including text and graphics, and play or display the attached media 460, where each media file is associated with particular information, such as audio length [Zonka, Fig., 11, para 0040, 0099].  In other words, the attached media 460 [personalized audio message] is overlapping with the e-card 455 [selected electronic greeting].

(B) Applicant on p.9 argues “Zonka, directed to a system and method of generating and sending an electronic greeting card, and Carhart, directed to customization of radio channel selections, are clearly non-analogous to one another. An inventor could not possibly be expected to consider teachings in the radio channel selection customization field when creating his or her process for personalizing an electronic greeting in the form of a song and/or e-
card.”
	
	Regarding point (B), applicant’s remarks is noted by Examiner and submits that Zonka and Bansal are relied to read on the limitation of claim 1 as set forth in the rejection below.  Zonka is directed to a system and method of generating and sending an electronic greeting card.  Bansal is directed to a method and apparatus for delivering a greeting from a group of individuals to an individual or another group of individuals.  Thus, Zonka and Bansal are analogous to one another.

(C) Applicant on p.10 argues “The Examiner has not articulated an adequate rationale as to why, absent hindsight gleaned from Applicant's disclosure, a person of ordinary skill in the art would have been prompted to combine the teachings of Zonka and Carhart. See /n re Kahn, 441, F.3d 977, 988 (Fed.Cir. 2006) (cited with approval in KSR Int'l. Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007)) ("rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.") Nor has the Examiner clearly shown how the combination of Zonka and Carhart is supposed to work, with the clear, evidence-supporting account of the contemplated workings of the combination and supporting a conclusion that a relevant skilled artisan would have been motivated to make the combination and reasonably expects success of doing so.
Accordingly, applicant respectfully asserts that the inventions described in the Zonka and Carhart patent publications are non-analogous to one another and one of ordinary skill in the field of the invention would not have been motivated to combine their teachings without the benefit of hindsight reasoning using applicant’s own claims and description as a roadmap for doing so. As such, the combination of these references is improper and the rejections relying on these references should be withdrawn.”

	Regarding point (C), applicant’s remarks is noted by Examiner and submits that Zonka and Bansal are analogous to one another, as discussed in point (B).  Further, it would have been further obvious to one of the ordinary skill in the art to modify Zonka to comprise Bansal’s teaching to effectively enhance user experience by personalizing an audio message.  Bansal  discloses that the user can sing along a background music or add a verbal message after a song.

(D) Applicant on p. 10-11 argues “Even when improperly combined, Zonka and Carhart fail to disclose all of the recitations of currently pending independent claim 1 (as well as independent claims 14 and 19). To establish prima facie obviousness of a claimed invention, all the claim limitations must be taught or suggested by the prior art. MPEP §2148.03 (citing /n re Royka, 180 USPQ 580 (CCPA 1974)). All words in a claim must be considered in judging the patentability of that claim against the prior art. /n re Wilson, 165 USPQ 494, 496 (CCPA 1970).
In the claimed invention, as recited in claim 1, it is the end user who is prompted to create or select at least one personalized audio message. That one or more personalized audio message is then associated with the selected electronic greeting, such as by associating the personalized audio message with a predefined window before, after, and/or overlapping with the selected electronic greeting. In Fig. 7A, and related description in Carhart, an example of “Bill’s Radio” is shown, with “an introduction and welcome message” placed before song 1, “a slight entertainment minute” between songs 1 and 2, “a local events Podunk times” placed between songs 3 and 4, and then “a funny minute” after song 4. None of these audio messages are created or selected by the end user nor are they personalized. Certainly, none are created by the end user recording at least one voice message to be included in the personalized audio message for incorporation or association with the electronic greeting, as recited in claims 8, 14 and 19.”

Regarding point (D), Examiner respectively disagrees and submits that a similar argument is made in point (A). Examiner relies Zonka to read on the limitation “including associating the personalized audio message with a predefined window before, after, and/or overlapping with a selected electronic greeting;”.

(E) Applicant on p. 11 argues “independent claims 1, 14 and 19 have been amended to more clearly recite that an end user provides his electronic delivery information in the form of an email address and/or cell phone number for at least one recipient of the electronic greeting having the personalized audio message associated therewith. In contrast, the Carhart publication does not disclose any such electronic delivery. Instead, Carhart merely discloses a customizable radio channel which is then delivered to the end user who has created the customized radio channel. This is completely different than in the present invention where the end user provides electronic delivery information in the form of an email address or cell phone number of at least one recipient, and then the electronic greeting with the at least one personalized audio message is transmitted to the at least one recipient using the email or cell phone number delivery information. Thus, as all of the claim limitations are not taught or suggested by the proposed combined teachings of Zonka and Carhart, a prima facie case of obviousness has not been established with respect to the claimed invention, as recited in the currently pending claims, and the rejections should be withdrawn for these reasons as well.”

Regarding point (E), Examiner submits that Zonka (not Carhart) reads on the amended limitation “the end user providing electronic delivery information comprising an email address or cell phone number for at least one recipient;”  Zonka discloses that the user enters the recipient information 265 manually, where the recipient information includes the recipient's email address as shown in in FIG. 8a [Zonka,Fig. 8a, para 0073].

(F) Applicant on p. 11 argues “Claims 12, 18, and 19 recite the step of charging an end user according to a number of recipients the electronic greeting and personalized message is to be electronically transmitted to. As described in the Specification, the end user may be charged one charge for sending the electronic greeting and personalized message to a single recipient, but may be charged a higher charge or cost for sending the electronic greeting and personalized message to multiple recipients.”

Regarding point (F), after search and consideration, Examiner relies on Sapin-Lignieres reading on the limitation “including the step of charging an end user according to a number of recipients the electronic greeting and personalized message is to be electronically transmitted to.” Sapin-Lignieres teaches in another embodiment of the invention that the price of the virtual card depends on the number of recipients [Sapin-Lignieres, para 0087].
	Accordingly, claim 1-10, 12-16, 18-20 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-10, 12-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “A process for personalizing an electronic greeting, comprising steps of…an end user remotely electronically connecting with the website… the end user providing electronic delivery information…”  The process claim 1 is vague and indefinite, where “end user” is not a step.

Claim 14 recites the limitation “A process for personalizing an electronic greeting, comprising steps of…an end user remotely electronically connecting with the website…the end user selecting a greeting from the library of electronic greetings…the end user providing electronic delivery information…”  The process claim 14 is vague and indefinite, where “end user” is not a step.

	Claim 19 recites the limitation “A process for personalizing an electronic greeting, comprising steps of…an end user remotely electronically connecting with the website…the end user selecting a greeting from the library of electronic greetings…the end user providing electronic delivery information…”  The process claim 19 is vague and indefinite, where “end user” is not a step.

Dependent claims 2-10, 12-13, 15-16, 18 and 20 fail to cure the deficiencies of independent claims 1, 14 and 19 respectively and are therefore likewise rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zonka (PG PUB US2013/0159445) in view of Bansal (US Patent 6,804,806).

Regarding claim 1, Zonka teaches “a process for personalizing an electronic greeting, comprising steps of:” (Zonka discloses an invention providing a method for generating an electronic greeting card, including iteratively generating webpage data and receiving user input related to electronic greeting cards until the electronic greeting card selection is complete [Zonka, para 0003]);
“providing an electronically accessible website having a library of electronic greetings;” (The server 65, in particular, the webpage module 100, generates a webpage data (e.g. e-card application) for display in a web browser.  The user interacts with the server 65 via the web browser 57 over internet 60 and the server responds to the user-entered information and outputs updated webpage data accordingly. The information entered by the user may include selection information (e.g., selection of an e-card template [library of electronic greetings]), which implies a website is provided with the selection of e-card template [Zonka, para 0064-0065]);
“an end user remotely electronically connecting with the website via a computer network and selecting a greeting from the library of electronic greetings;” (The user interacts with the server 65 via the web browser 57 over internet 60 and the server responds to the user-entered information and outputs updated webpage data accordingly. The information entered by the user may include selection information (e.g., selection of an e-card template) [Zonka, para 0064-0065]);
 “associating the at least one personalized audio message with the selected electronic greeting,” (The information entered by the user may include selection information (e.g., selection of an e-card template or media file or entering search criteria), and the server 65 receives the information necessary to generate an e-card [Zonka, para 0065]);
 “transmitting the electronic greeting with the at least one personalized audio message to the at least one recipient.” (The e-card is sent by the server 65 to one of the recipient computer 90 [Zonka, para 0066]).
However, the method in 6a from Zonka does not teach “including associating the personalized audio message with a predefined window before, after, and/or overlapping with a selected electronic greeting;”
“the end user providing electronic delivery information comprising an email address or cell phone number for at least one recipient;”
Another embodiment from Zonka teaches “including associating the personalized audio message with a predefined window before, after, and/or overlapping with a selected electronic greeting;” (Based on the interpretation, the html-reading device is further operable to display the e-card 455 including text and graphics, and play or display the attached media 460, where each media file is associated with particular information, such as audio length [predefined window] [Zonka, Fig., 11, para 0040, 0099]);
“the end user providing electronic delivery information comprising an email address or cell phone number for at least one recipient;” (The user enters the recipient information 265 manually, where the recipient information includes the recipient's email address as shown in in FIG. 8 a [Zonka,Fig. 8a, para 0073]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Zonka to comprise the claimed limitation to effectively enhance user experience by allowing the user entering the recipient information on-demand.
However, Zonka does not teach “prompting the end user to create or select at least one personalized audio message;”
Bansal teaches “prompting the end user to create or select at least one personalized audio message;” (The system prompts the user to choose greeting options. These options may include selecting background music with which the contributors will sing along or selecting music with vocals after the playing of which the contributors will add a verbal message [Bansal, column 4, line 11-16]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Zonka to comprise the claimed limitation to effectively enhance user experience by personalizing an audio message, where the audio message can be singing along a background music or adding a verbal message after a song.

Regarding claim 2, Zonka as modified by Bansal teaches “wherein the electronic greetings comprise musical songs and/or electronic greeting cards.” (Fig. 3 shows each e-card template is assigned a row of the e-card database 125 (e.g. titled “birthday 1” and a media file “Song 7.”) [Zonka, Fig. 3, para 0036]).

Regarding claim 3, Zonka as modified by Bansal teaches “wherein the songs and/or electronic greeting cards are categorized.” (The webpage 350 includes a data type selection box 355 (including songs and e-card template), a search criteria box 360, and search results box 365, where the search criteria box 360 includes category [Zonka, Fig. 9, para 0082-0083]).

Regarding claim 4, Zonka as modified by Bansal teaches “wherein an end user searches for a song or electronic greeting card by category or by keyword.” (The webpage 350 enables a user to browse, search, and view/preview content within the databases 70.  The webpage includes a data type selection box 355 (including songs and e-card template), a search criteria box 360, and search results box 365, where the search criteria box 360 includes keywords and category [Zonka, Fig. 9, para 0082-0083]).

Regarding claim 5, Zonka as modified by Bansal teaches “including the step of playing a predefined portion of a song when selected by the end user.” (Upon selection of a particular result, the preview box 375 provides a preview to the user of the selected result. For instance, if an e-card template with an attached song is selected, the preview box 375 displays the selected e-card template in e-card viewer 380, plays the attached song or a portion thereof in media player 385 [Zonka, para 0085]).

Regarding claim 6, Zonka as modified by Bansal teaches “including the step of displaying the electronic greeting card when selected by the end user.” (Upon selection of a particular result, the preview box 375 provides a preview to the user of the selected result. For instance, if an e-card template with an attached song is selected, the preview box 375 displays the selected e-card template in e-card viewer 380, plays the attached song or a portion thereof in media player 385 [Zonka, para 0085]).

Regarding claim 7, Zonka as modified by Bansal teaches “wherein the step of creating or selecting a personalized audio message comprises the end user selecting a prerecorded voice message.” (The system prompts the user to choose greeting options. These options may include selecting background music with which the contributors will sing along or selecting music with vocals [prerecorded voice message] after the playing of which the contributors will add a verbal message [Bansal, column 4, line 11-16]).
The motivation regarding to the obviousness to claim 1 is also applied to claim 7.

Regarding claim 8, Zonka as modified by Bansal teaches “wherein the step of creating or selecting a personalized audio message comprises the end user being prompted to record at least one voice message.” (The system will record the contributor's greeting input. In step 512, the system will play the greeting input back for the contributor and the contributor will have the option of selecting this recording as the final version of his/her input, selecting another greeting option, or re-recording his/her input using the same selected option [Bansal, column 5, line 28-33]).
The motivation regarding to the obviousness to claim 1 is also applied to claim 8.

	Regarding claim 9, Zonka as modified by Bansal teaches “wherein the selected electronic greeting comprises a song” (Fig. 3 shows each e-card template is assigned a row of the e-card database 125 (e.g. titled “birthday 1” and a media file “Song 7.”) [Zonka, Fig. 3, para 0036]).

Regarding claim 10, Zonka as modified by Bansal teaches “wherein the personalized voice message comprises first and second recorded voice messages having a defined time limit, the first recorded voice message being inserted in a predefined window before the song and the second recorded voice message being inserted into a predefined window after the song.” (The system assembles the greeting [personalized voice message] after sequentially collecting inputs from each contributor, where there is predetermined time limit for completing the greeting and each input may include music with vocals [song] after the playing of which the contributor[s] will add a verbal message.  The greeting could be generated by concatenating the received inputs in the order they were received.  In other words, the greeting includes the verbal message [first recorded voice message] from the first contributor, music with vocals [song] from the second contributor, and the verbal message [second recorded voice message] from the second contributor [Bansal, column 4, line 11-16; column 5, line 10-53])
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Zonka to comprise the claimed limitation to effectively enhance user experience by delivering greetings from a group of people geographically separated and/or on different time schedules [Bansal, column 1, line 39-53].

Regarding claim 13, Zonka as modified by Bansal teaches “including the step of automatically paying a royalty to a rights holder of the electronic greeting that is transmitted to a recipient.” (The e-card creator receives a share of proceeds [royalty] from purchases or use of the created e-cards. For instance, an e-card created by a first creator is associated with the first creator via the e-card database 125. Additionally, a percentage value is stored (indicating the creator's share of the proceeds) and account information (where a share of the proceeds is to be credited) are associated with the e-card [Zonka, para 0037]).

Regarding claim 14, Zonka teaches “a process for personalizing an electronic greeting, comprising steps of:” (Zonka discloses an invention providing a method for generating an electronic greeting card, including iteratively generating webpage data and receiving user input related to electronic greeting cards until the electronic greeting card selection is complete [Zonka, para 0003]);
“providing an electronically accessible website having a library of categorized electronic greetings comprising musical songs and/or greeting cards;” (The webpage 350 includes a data type selection box 355 (including songs and e-card template), a search criteria box 360, and search results box 365, where the search criteria box 360 includes category [Zonka, Fig. 9, para 0082-0083]);
“an end user remotely electronically connecting with the website via a computer network and searching for a song or electronic greeting card by category or by keyword;” (The webpage 350 enables a user to browse, search, and view/preview content within the databases 70.  The webpage includes a data type selection box 355 (including songs and e-card template), a search criteria box 360, and search results box 365, where the search criteria box 360 includes keywords and category [Zonka, Fig. 9, para 0082-0083]);
“the end user selecting a greeting from the library of electronic greetings;” (The user interacts with the server 65 via the web browser 57 over internet 60 and the server responds to the user-entered information and outputs updated webpage data accordingly. The information entered by the user may include selection information (e.g., selection of an e-card template) [Zonka, para 0064-0065]);
 “transmitting the electronic greeting with the at least one personalized audio message to the at least one recipient.” (The e-card is sent by the server 65 to one of the recipient computer 90 [Zonka, para 0066]).
However, the method in 6a from Zonka does not teach “prompting the end user to record at least one personalized audio message;”
“associating at least one personalized audio message with a corresponding at least one predefined window before, after and/or overlapping a selected song or electronic greeting card;”
“the end user providing electronic delivery information comprising an email address or cell phone number for at least one recipient;”
Another embodiment from Zonka teaches “associating at least one personalized audio message with a corresponding at least one predefined window before, after and/or overlapping a selected song or electronic greeting card;” (Based on the interpretation, the html-reading device is further operable to display the e-card 455 including text and graphics, and play or display the attached media 460, where each media file is associated with particular information, such as audio length [predefined window] [Zonka, Fig., 11, para 0040, 0099]);
“the end user providing electronic delivery information comprising an email address or cell phone number for at least one recipient;” (The user enters the recipient information 265 manually, where the recipient information includes the recipient's email address as shown in in FIG. 8 a [Zonka,Fig. 8a, para 0073]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Zonka to comprise the claimed limitation to effectively enhance user experience by allowing the user entering the recipient information on-demand.
However, Zonka does not teach “prompting the end user to record at least one personalized audio message;”
Bansal teaches “prompting the end user to record at least one personalized audio message;” (The system will record the contributor's greeting input. In step 512, the system will play the greeting input back for the contributor and the contributor will have the option of selecting this recording as the final version of his/her input, selecting another greeting option, or re-recording his/her input using the same selected option [Bansal, column 5, line 28-33]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Zonka to comprise the claimed limitation to effectively enhance user experience by personalizing an audio message, where the audio message can be singing along a background music or adding a verbal message after a song.

Regarding claim 15, Zonka as modified by Bansal teaches “wherein the personalized voice message comprises first and second recorded voice messages having a defined time limit, the first recorded voice message being inserted in a predefined window before the song and the second recorded voice message being inserted into a predefined window after the song.” (The system assembles the greeting [personalized voice message] after sequentially collecting inputs from each contributor, where there is predetermined time limit for completing the greeting and each input may include music with vocals [song] after the playing of which the contributor[s] will add a verbal message.  The greeting could be generated by concatenating the received inputs in the order they were received.  In other words, the greeting includes the verbal message [first recorded voice message] from the first contributor, music with vocals [song] from the second contributor, and the verbal message [second recorded voice message] from the second contributor [Bansal, column 4, line 11-16; column 5, line 10-53])
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Zonka to comprise the claimed limitation to effectively enhance user experience by delivering greetings from a group of people geographically separated and/or on different time schedules [Bansal, column 1, line 39-53].

Regarding claim 16, Zonka as modified by Bansal teaches “including the step of playing a predefined portion of a song when selected by the end user or displaying the electronic greeting card when selected by the end user.” (Upon selection of a particular result, the preview box 375 provides a preview to the user of the selected result. For instance, if an e-card template with an attached song is selected, the preview box 375 displays the selected e-card template in e-card viewer 380, plays the attached song or a portion thereof in media player 385 [Zonka, para 0085]).

Claim 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zonka (PG PUB US2013/0159445) in view of Bansal (US Patent 6,804,806) as applied to claim 1-10 and 13-16 above, and further in view of Sapin-Lignieres (PG PUB US2001/0049639).

Regarding claim 12, Zonka as modified by Bansal does not teach “including the step of charging an end user according to a number of recipients the electronic greeting and personalized message is to be electronically transmitted to.”
Sapin-Lignieres teaches “including the step of charging an end user according to a number of recipients the electronic greeting and personalized message is to be electronically transmitted to.” (According to another embodiment of the invention, taking a shot of the client gives rise to production of a plurality of virtual cards (a single image but a plurality of recipients). The price of the said card then depends on the number of recipients [Sapin-Lignieres, para 0087]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Zonka-Bansal to comprise the claimed limitation to effectively monetize the system by charging the end user according to the number of recipients.

Regarding claim 18, Zonka as modified by Bansal teaches “automatically paying a royalty to a rights holder of the electronic greeting that is transmitted to a recipient.” (The e-card creator receives a share of proceeds [royalty] from purchases or use of the created e-cards. For instance, an e-card created by a first creator is associated with the first creator via the e-card database 125. Additionally, a percentage value is stored (indicating the creator's share of the proceeds) and account information (where a share of the proceeds is to be credited) are associated with the e-card [Zonka, para 0037]).
However, Zonka as modified by Bansal does not teach “charging an end user according to the number of recipients the electronic greeting and personalized message is to be electronically transmitted to; and” 
Sapin-Lignieres teaches “charging an end user according to the number of recipients the electronic greeting and personalized message is to be electronically transmitted to; and” (According to another embodiment of the invention, taking a shot of the client gives rise to production of a plurality of virtual cards (a single image but a plurality of recipients). The price of the said card then depends on the number of recipients [Sapin-Lignieres, para 0087]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Zonka-Bansal to comprise the claimed limitation to effectively monetize the system by charging the end user according to the number of recipients.

Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zonka (PG PUB US2013/0159445) in view of Bansal (US Patent 6,804,806) and Sapin-Lignieres (PG PUB US2001/0049639).

Regarding claim 19, Zonka teaches “a process for personalizing an electronic greeting, comprising steps of:” (Zonka discloses an invention providing a method for generating an electronic greeting card, including iteratively generating webpage data and receiving user input related to electronic greeting cards until the electronic greeting card selection is complete [Zonka, para 0003]);
“providing an electronically accessible website having a library of categorized electronic greetings comprising musical songs and/or greeting cards;” (The webpage 350 includes a data type selection box 355 (including songs and e-card template), a search criteria box 360, and search results box 365, where the search criteria box 360 includes category [Zonka, Fig. 9, para 0082-0083]);
“an end user remotely electronically connecting with the website via a computer network and searching for a song or electronic greeting card by category or by keyword;” (The webpage 350 enables a user to browse, search, and view/preview content within the databases 70.  The webpage includes a data type selection box 355 (including songs and e-card template), a search criteria box 360, and search results box 365, where the search criteria box 360 includes keywords and category [Zonka, Fig. 9, para 0082-0083]);
“the end user selecting a greeting from the library of electronic greetings;” (The user interacts with the server 65 via the web browser 57 over internet 60 and the server responds to the user-entered information and outputs updated webpage data accordingly. The information entered by the user may include selection information (e.g., selection of an e-card template) [Zonka, para 0064-0065]);
“playing a predefined portion of a song when selected by the end user or displaying the electronic greeting card when selected by the end user;” (Upon selection of a particular result, the preview box 375 provides a preview to the user of the selected result. For instance, if an e-card template with an attached song is selected, the preview box 375 displays the selected e-card template in e-card viewer 380, plays the attached song or a portion thereof in media player 385 [Zonka, para 0085]);
“transmitting the electronic greeting with the at least one personalized audio message to the at least one recipient; and” (The e-card is sent by the server 65 to one of the recipient computer 90 [Zonka, para 0066]);
“automatically paying a royalty to a rights holder of the electronic greeting that is transmitted to a recipient.” (The e-card creator receives a share of proceeds [royalty] from purchases or use of the created e-cards. For instance, an e-card created by a first creator is associated with the first creator via the e-card database 125. Additionally, a percentage value is stored (indicating the creator's share of the proceeds) and account information (where a share of the proceeds is to be credited) are associated with the e-card [Zonka, para 0037]).
However, the method in 6a from Zonka does not teach “creating at least one personalized audio message, including the end user being prompted to record at least one voice message;”
“associating at least one personalized audio message with a corresponding at least one predefined window before, after and/or overlapping the selected song or electronic greeting card;”
“the end user providing electronic delivery information comprising an email address or cell phone number for at least one recipient;”
“charging the end user according to a number of recipients the electronic greeting and personalized message is to be electronically transmitted to;”
Another embodiment from Zonka teaches “associating at least one personalized audio message with a corresponding at least one predefined window before, after and/or overlapping the selected song or electronic greeting card;” (Based on the interpretation, the html-reading device is further operable to display the e-card 455 including text and graphics, and play or display the attached media 460, where each media file is associated with particular information, such as audio length [predefined window] [Zonka, Fig., 11, para 0040, 0099]);
“the end user providing electronic delivery information comprising an email address or cell phone number for at least one recipient;” (The user enters the recipient information 265 manually, where the recipient information includes the recipient's email address as shown in in FIG. 8 a [Zonka,Fig. 8a, para 0073]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Zonka to comprise the claimed limitation to effectively enhance user experience by allowing the user entering the recipient information on-demand.
However, Zonka does not teach “creating at least one personalized audio message, including the end user being prompted to record at least one voice message;”
“charging the end user according to a number of recipients the electronic greeting and personalized message is to be electronically transmitted to;”
Bansal teaches “creating at least one personalized audio message, including the end user being prompted to record at least one voice message;” (The system will prompt the contributor to choose a greeting option. These options may include those described above in step 90 of FIG. 3.  The system will record the contributor's greeting input. In step 512, the system will play the greeting input back for the contributor and the contributor will have the option of selecting this recording as the final version of his/her input, selecting another greeting option, or re-recording his/her input using the same selected option [Bansal, column 5, line 24-33]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Zonka to comprise the claimed limitation to effectively enhance user experience by personalizing an audio message, where the audio message can be singing along a background music or adding a verbal message after a song.
However, Zonka as modified by Bansal does not teach “charging the end user according to a number of recipients the electronic greeting and personalized message is to be electronically transmitted to;”
Sapin-Lignieres teaches “charging the end user according to a number of recipients the electronic greeting and personalized message is to be electronically transmitted to;” (According to another embodiment of the invention, taking a shot of the client gives rise to production of a plurality of virtual cards (a single image but a plurality of recipients). The price of the said card then depends on the number of recipients [Sapin-Lignieres, para 0087]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Zonka-Bansal-Sapin-Lignieres to comprise the claimed limitation to effectively monetize the system by charging the end user according to the number of recipients.

Regarding claim 20, Zonka as modified by Bansal and Sapin-Lignieres teaches “wherein the personalized voice message comprises first and second recorded voice messages having a defined time limit, the first recorded voice message being inserted in a predefined window before the song and the second recorded voice message being inserted into a predefined window after the song.” (The system assembles the greeting [personalized voice message] after sequentially collecting inputs from each contributor, where there is predetermined time limit for completing the greeting and each input may include music with vocals [song] after the playing of which the contributor[s] will add a verbal message.  The greeting could be generated by concatenating the received inputs in the order they were received.  In other words, the greeting includes the verbal message [first recorded voice message] from the first contributor, music with vocals [song] from the second contributor, and the verbal message [second recorded voice message] from the second contributor [Bansal, column 4, line 11-16; column 5, line 10-53])
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Zonka-Bansal to comprise the claimed limitation to effectively enhance user experience by delivering greetings from a group of people geographically separated and/or on different time schedules [Bansal, column 1, line 39-53].

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

                                                                                                                                                                                               /WING F CHAN/Supervisory Patent Examiner, Art Unit 2441